484 F.2d 957
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROGER PECK CHEVROLET, INC., Respondent.
No. 73-1688.
United States Court of Appeals,Sixth Circuit.
Aug. 20, 1973.

Elliot Moore, N. L. R. B., Washington, D. C., Bernard Gottfried, Regional Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Edward R. Reagan, Farmington, Mich., for respondent.
Before WEICK, EDWARDS and LIVELY, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Roger Peck Chevrolet, Inc., its officers, agents, successors, and assigns, enforcing its order dated September 22, 1972, and referred to this panel of the Court pursuant to Rule 3(e), Rules of the Sixth Circuit.  This Court has considered the entire transcript of record filed in this cause and being fully advised in the premises, handed down its decision granting the application and enforcing the said order of the Board.  In conformity therewith, it is hereby


3
Ordered and adjudged that Respondent, Roger Peck Chevrolet, Inc., its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) Interfering with, restraining, or coercing employees by discharging or refusing to reinstate employees, or in any other manner discriminating against them, for engaging in lawful concerted activities, including lawful strikes, for the purpose of mutual aid or protection.


5
(b) In any other manner interfering with, restraining, or coercing its employees in the exercise of rights guaranteed in Section 7 of the National Labor Relations Act, hereinafter called the Act.


6
2. Take the following affirmative action which the Board has found will effectuate the policies of the Act:


7
(a) Make whole the following individuals for any loss of wages suffered by them in the manner set forth in "The Remedy" section of the Administrative Law Judge's Decision: Joseph Frenette, Gregory Braasch, Roy Musick, and Ted Schriner.


8
(b) Preserve and, upon request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


9
(c) Post at its business in Farmington, Michigan, copies of the attached Notice marked "Appendix."  Copies of said Notice, to be furnished by the Regional Director for Region 7, (Detroit, Michigan), after being duly signed by Respondent's authorized representative, shall be posted by Respondent immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent to insure that said Notices are not altered, defaced, or covered by any other material.


10
(d) Notify said Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent has taken to comply herewith.